Citation Nr: 0937161	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service connected bilateral hearing loss



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO that granted service 
connection and assigned an initial rating of 20 percent for 
hearing loss effective on April 6, 2006.  

The Veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge in October 2008, which was 
postponed at the Veteran's request.  Another videoconference 
hearing was scheduled for January 2009 and the Veteran failed 
to appear.  


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The service-connected bilateral hearing loss is shown to 
be manifested by audiometric findings currently showing that 
the Veteran has Level V hearing the right ear and Level VI 
hearing in the left ear.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 20 percent for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 including 
Diagnostic Code 6100 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Prior to the decision on appeal, in an April 2006 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  He 
was also advised of how disability ratings and effective 
dates are assigned.  

The claim for an initial evaluation in excess of 20 percent 
for bilateral hearing loss is a downstream issue from the 
grant of service connection, and was initiated via a notice 
of disagreement.  

Hence, there is no duty to provide any additional notice in 
this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, in a June 2008 letter from the RO, the Veteran 
was advised how VA determines a disability rating.  More 
specifically, the Veteran was advised that to substantiate 
his claim the Veteran should submit evidence as the nature 
and symptoms of the condition; severity and duration of the 
symptoms; impact of the condition and symptoms on employment 
and daily life; and specific test or measurement results, 
such as audiometric tests for hearing loss.  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, a VA audiological examination and the 
Veteran's statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  As such, there is no indication that 
there is any prejudice to the Veteran in considering this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2009).  

These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Accordingly, the Roman numeral designation for the ear with 
an exceptional pattern of hearing impairment is derived from 
Table VI or VIa, whichever results in the higher numeral; 
moreover, when 38 C.F.R. § 4.86(b) is applicable, the 
assigned numeral is elevated to the next  higher Roman 
numeral.  See id.  

The Board also notes that Table VIa will be used when the 
examiner certifies that the use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c).  

At a VA examination in September 2006, the audiometric 
studies revealed puretone thresholds of 30, 45, 65 and 70 
decibels for the right ear and 35, 60, 65 and 70 decibels for 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  

The average pure tone threshold in the right ear was 52.5 and 
in the left ear was 58.75.  Speech discrimination ability was 
72 percent in the right ear and 60 percent in the left ear.  

The examiner diagnosed that the Veteran had a bilateral mild 
to severe sensorineural hearing loss for both ears.  

The findings on the Veteran's audiometric examination 
correlate to a designation of level V hearing in the right 
ear and level VI hearing in the left ear.  Table VII of 
§ 4.85 provides for a 20 percent evaluation under Diagnostic 
Code 6102 when those levels of hearing are demonstrated.  

Consequently, the Board finds that the Veteran does not meet 
the criteria for a rating in excess of 20 percent for his 
bilateral hearing loss at any time during the appeal period.  

The Board is sympathetic to the Veteran's assertions that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
ratings higher than those assigned, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the Veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  

Evidence of an exceptional disability picture, such as 
frequent hospitalization or marked interference with 
employment due to the hearing loss disability has not been 
demonstrated.  Hence, the Board finds that consideration of 
an extraschedular rating is not indicated in this case.  





ORDER

An increased initial rating in excess of 20 percent for the 
service-connected bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


